 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Birnie Bus Service, Inc. and Service Employees International Union, Local 200B, AFL±CIO. Case 3±CA±20280 November 18, 1996 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS BROWNING AND FOX Pursuant to a charge filed on September 12, 1996, the General Counsel of the National Labor Relations leging that the Respondent has violated Section 8(a)(5) ing the Union's request to bargain following the 
tions, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).) The Respondent filed an answer 
admitting the factual allegations in the complaint but denying the legal conclusions as to the Union's status 
nying that it committed any violations of the Act. On October 21, 1996, the General Counsel filed a Motion for Summary Judgment. On October 22, 1996, the Board issued an order transferring the proceeding tion should not be granted. The Respondent did not file a response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment In its answer the Respondent admits its refusal to bargain but attacks the validity of the certification on 
resentation proceeding. All representation issues raised by the Respondent tation proceeding. The Respondent does not offer to viously unavailable evidence, nor does it allege any special circumstances that would require the Board to 
ceeding. We therefore find that the Respondent has not raised any representation issue that is properly litigable in this unfair labor practice proceeding. See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941). 
ment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a corporation, with an office and its principal place of business in Rome, New York, and other facilities in the State of New York, including a facility in Syracuse, New York, has been engaged in school transportation. Annually, the Respondent, in conducting its business operations described above, derived gross revenues in excess of $250,000 and purchased and received at its New York facilities, goods valued in excess of $5000 directly 
from points outside the State of New York. We find merce within the meaning of Section 2(6) and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the election held March 29, 1996, the ees in the following appropriate unit: 
stitute drivers, monitor/aides and fueler employees employed by Respondent at its Syracuse location; excluding employees employed for summers only in connection with the Respondent's summer school contract with the Syracuse School District, all confidential and clerical employees, and all employees who are guards and supervisors as de-fined in the National Labor Relations Act. The Union continues to be the exclusive representative under Section 9(a) of the Act. B. Refusal to Bargain Since September 4, 1996, the Union has requested the Respondent to bargain, and since September 5, lation of Section 8(a)(5) and (1) of the Act. CONCLUSION OF LAW By refusing on and after September 5, 1996, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate tion 8(a)(5) and (1) and Section 2(6) and (7) of the Act. 322 NLRB No. 89  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD REMEDY tion 8(a)(5) and (1) of the Act, we shall order it to cease and desist, to bargain on request with the Union derstanding in a signed agreement. ices of their selected bargaining agent for the period 
spondent begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the Respondent, Birnie Bus Service, Inc., Rome, New York, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Refusing to bargain with Service Employees 
clusive bargaining representative of the employees in the bargaining unit. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. sive representative of the employees in the following 
ment, and if an understanding is reached, embody the understanding in a signed agreement: stitute drivers, monitor/aides and fueler employees employed by Respondent at its Syracuse location; excluding employees employed for summers only in connection with the Respondent's summer school contract with the Syracuse School District, 
all confidential and clerical employees, and all employees who are guards and supervisors as de-fined in the National Labor Relations Act. (b) Within 14 days after service by the Region, post tached notice marked ``Appendix.''1 tice, on forms provided by the Regional Director for 
Region 3, after being signed by the Respondent's au-1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.'' spondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps tices are not altered, defaced, or covered by any other 
material. In the event that, during the pendency of these proceedings, the Respondent has gone out of ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current 
spondent at any time since September 12, 1996. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a 
responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. November 18, 1996 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll Sarah M. Fox, Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT ployees International Union, Local 200B, AFL±CIO as 
the exclusive representative of the employees in the bargaining unit. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on 
terms and conditions of employment for our employees in the bargaining unit: 
stitute drivers, monitor/aides and fueler employees  BIRNIE BUS SERVICE 3 employed by us at our Syracuse location; exclud-guards and supervisors as defined in the National•ing employees employed for summers only in Labor Relations Act.•connection with our summer school contract with•the Syracuse School District, all confidential and BIRNIE BUS SERVICE, INC.•clerical employees, and all employees who are•